Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
IDS received 6/13/2019 has been entered.

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 4/15/2022 is acknowledged. 
Claim 9 is withdrawn for examination because they draw to nonelected invention, there being no allowable generic or linking claim. 
Claims 1-8 are presented for examination on the merits. 
Priority
This application claims foreign application JAPAN 2018-114010 (filed 6/14/2018).

Specification
CON data on page 1 of the specification is missing.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP 608.01.

Claim Objections
Claims 1-2 are objected to because of the following informalities:  there should be an - - a - -  after “having” in line 7 of claim 1; in claim 2, line 1 the “a” after “wherein” should be replaced with - - the - -. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (Biomed. Chromatogr., 2015, 29:1432-1439).
For Claims 1 and 7: the reference teaches a device comprising a nitrous acid compound containing member: sodium nitrite (page 1433, left column, 5th full paragraph, line 8++, for claim 7) in coating antigen; a labeling substance retaining/containing part: colloidal gold labeled antibody (page 1434, left column, 3rd-4th  full paragraph++); an acid anhydride containing member: succinic anhydride (HS, page 1433, right column, 1st full paragraph, line 2++); a chromatography medium member: immunochromatographic strip (page 1434, right column, line 1++), wherein the members are arranged in a manner that a sample develops in the members in this order in the test strip (page 1434, right column, 1st paragraph++).
For Claim 6: the reference teaches using of 0.1 ml of 1 M sodium nitrite to make OVA conjugates as antigen coating (page 1433, left column, last line++) of the test strip/device.
For Claim 8: the reference in addition to claim 1 also teaches an analyte dilution solution: (page 1434, right column, 3rd paragraph++).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Guo in view of Cooper (Current Organic Chemistry, 2017, 21:2675-2689).
Guo teaches what is above as described.
Guo does not explicitly teach the vapor pressure and water solubility of the acid anhydride as recited in claims 2-3, the specific acid anhydride as recited in claim 4, the content of the acid anhydride as recited in claim 5. However, Guo teaches to optimize ELISA assay/device the use of succinic anhydride (page 1433, right column, 1st full paragraph, line 4++) in haptens for antigen preparation to improve stability and sensitivity of the immunoassay (page 1433, right column, 6th full paragraph++).
Cooper teaches development of immunochromatographic device (ICA, page 2683, right column, para 3.3.2++, page 2682, left column, para 3.3.++) using mixed anhydride species in preparing reactive haptens/immunogen conjugates (page 2678, Fig. (5) and page 2680, left column, para.2.8., line 7++) to improve sensitivity as a cheap and cost effective tools (page 2684, left column, 2nd full paragraph++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to select and optimize the acid anhydride content for immunochromatographic assay.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teaches device for immunochromatographic assay and Guo teaches to optimize ELISA assay/device the use of succinic anhydride (page 1433, right column, 1st full paragraph, line 4++) in haptens for antigen preparation to improve stability and sensitivity of the immunoassay (page 1433, right column, 6th full paragraph++). In addition, it would have been obvious to one skilled in the art to select acid anhydride (in hapten/conjugate preparing) with proper vapor pressure and water solubility and optimize the mixed anhydride species to achieve the predictable result of highly stable and sensitive immunoassay.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various components of the claimed device including use of anhydride species in optimized content, etc. are routine and known in the art.  

Conclusion
No claim is allowed. 
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653